Citation Nr: 1145402	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-43 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for bilateral knee disability.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to February 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for lumbar spine arthritis (claimed as a low back injury) and bilateral knee disability.

The issue of service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

A bilateral knee disability was not shown in service or for many years thereafter, and there is no competent and credible evidence suggesting any current knee disorder is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2008 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the information and evidence necessary to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private treatment records, and VA treatment records and examination reports.  

The Board notes that the RO did not seek a VA medical opinion for his claim for service connection.  However, as will be discussed more fully below, there is no evidence of any knee complaints during service and no competent and/or credible evidence suggesting any relationship between the claimed condition and service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for an examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim that the Board is deciding herein.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral knee disability that began during service to include as a result of a rappelling accident.  His service treatment records reveal no complaints, treatment or findings concerning the knees, and no mention of any rappelling injury to any part of his body.  

Private treatment records dating from 1995 to 2001 reveal no complaints concerning knee pain.  In a February 2007 private medical report, the Veteran was requesting a physical as it had been many years since his last physical.  He denied having any medical problems at that time and evaluation of the musculoskeletal system was normal.  The first complaint of knee pain shown in the record is in a February 2008 report wherein he reported knee pain for the past 4 months.  In an April 2008 VA treatment report he stated that his bilateral knee pain began in 1992 after he separated from the Marines, then spontaneously cleared, then returned 1 to 2 years later, with recurrences lasting 3 months at a time since then, but eventually occurring more often and now being continuous.  The impression was probable degenerative joint disease given the impact of the Veteran's "superobesity."  MRI studies performed in February 2008 revealed subcortical cystic changes in the left knee and a synovial cyst in the right knee but were otherwise unremarkable.

In his March 2009 notice of disagreement, the Veteran contended that he injured his knees in service and that his records show he had knee problems in service.  While his service treatment records show one complaint of ankle pain and one complaint of shin pain, there were no complaints of knee pain during service, nor mention of any rappelling accident.  In addition, his current contention of being seen for knee pain in service is contrary to his report to a VA clinician in April 2008 that his knee pain first began after he was discharged from the Marines.  Moreover, his current contention of having knee pain during and continuously since service is inconsistent with private treatment records dated from 1995 to 2001 which reveal no complaints of knee pain, with the report to his private physician in February 2007 that he had no medical problems, and with his report to his private provider in February 2008 that his knee pain began 4 months previously.  

Further, with respect to his back claim, he has reported that his back was injured in a rappelling accident and that he did not seek treatment immediately, but was eventually treated for his back.  However, his service treatment records reflect that when he did seek treatment for his back, he denied trauma to his back or sudden movement that could have caused the pain and stated that he had no prior history of back pain.  He reported that he had lifted and carried heavy objects during a field day.  In short, his service treatment records do not corroborate his current contention that he was involved in a rappelling accident that resulted in a back injury.  While not dispositive to his knee claim, such inconsistency in reporting the rappelling accident for purposes of his back claim further undermines his contention that he injured his knees in the claimed rappelling incident.  

As the Veteran's contentions of suffering knee injury during service with continuing problems since are inconsistent with his service treatment records, post service treatment records dating more contemporaneous to service, and his own statements to treatment providers during the period prior to filing his claim for service connection, the Board finds his contentions of suffering a knee disability during service and continuing since service are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In addition, there is no medical evidence of record even suggesting that any current knee disability is related to his military service.  Indeed, the April 2008 outpatient report suggests his knee disability is related to his "superobesity".

Finally, to the extent that the Veteran himself believes that he has a current bilateral knee disability that is related to service, the Veteran has not shown that he has specialized training sufficient to render an opinion on a medical matter.  Indeed, the diagnosis and etiology of knee disabilities requires medical testing and medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a knee disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In summary, there is no competent and credible evidence of a bilateral knee disability in service or for many years thereafter, and there is no medical opinion even suggesting a link between any current knee disability and service.  Accordingly, the preponderance of the evidence is against the claim and service connection for bilateral knee disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for bilateral knee disability is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is needed for the Veteran's claim for service connection for a low back injury.  

The Veteran's treatment records reflect that the Veteran had treatment on several occasions in January 1988 for low back pain.  A treating clinician noted evidence of lumbar area pain.  The Veteran denied any trauma to the back, but reported having lifted and carried heavy objects.  Lumbosacral spine x-rays showed minimal lumbar scoliosis.  A treating clinician provided impressions of probable muscle strain and chronic lumbosacral strain.  Service treatment records do not document any further complaints regarding the back during the remainder of his service, and his separation examination in February 1992 was negative.

Following service, in September 1995, the Veteran was seen at a private facility reporting a two to three day history of low back pain.  He denied trauma.  The treating clinician noted paraspinal muscle tenderness and spasm, and provided a diagnosis of benign mechanical lumbosacral strain.  At that time his weight was 292 pounds.  In March 1999, the Veteran sought private treatment for low back pain after lifting boxes at his restaurant job.  The treating clinician provided an impression of low back pain/strain, and also noted obesity.

In May 2001, the Veteran sought private treatment for recurrent and worsening low back pain.  Private medical records reflect that the Veteran's weight was 340 pounds and higher in 2007 and 2008.  In February and March 2008, the Veteran reported low back pain.  Lumbar spine MRI in February 2008 showed degenerative disc disease at L5-S1.  In VA treatment in April 2008, the Veteran reported that his low back pain began when he was "jarred" during a training exercise in service in 1988.  He stated that at present his low back pain was constant, with varying severity.  The treating clinician found evidence of low back pain and tenderness.  The Veteran's weight was 395 pounds.  In a July 2008 motor vehicle accident, the Veteran sustained a left femur fracture.  He underwent surgical repair of the injury.

In February 2009, the Veteran had a VA medical examination.  He reported that he sustained a back injury during service when he fell while climbing down a rope in a training exercise.  He reported currently having constant low back pain.  The examination showed limitation of motion of the thoracolumbar spine, with pain at the ends of the ranges of motion.  Lumbar spine x-rays showed osteoarthritis at the L4 to S1 levels.  The Veteran's weight was 350 pounds.  The examining physician's diagnosis was degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran's back complaints during service were felt to be back strain.  The examiner provided the opinion that the Veteran's current low back pain was a process of aging and was also related to his morbid obesity.  The examiner stated that he did not feel that the Veteran's back pain was service connected.

Although the service treatment records do not support the Veteran's current contention that he injured his back in a rappelling accident, they do reflect that he was treated for a lumbar strain after having lifted and carried heavy objects.  The VA examiner noted that he was treated for a strain and opined that the current back complaints were related to aging and obesity.  However, service treatment records also reflect an x-ray finding of mild scoliosis, and it is unclear whether this objective finding has any significance in determining whether the Veteran has a current back disability related to his military service.  Further, the examiner did not address the significance of the post service treatment in 1995 for benign mechanical lumbosacral strain as to whether any of the Veteran's current back problems may be a continuation of this in-service lumbar strain.  Accordingly, a new VA examination should be conducted with claims file review to obtain an additional opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination by a physician to address the nature of any current low back disability and to obtain an opinion as to whether any low back disability found is possibly related to the Veteran's military service.  The examiner must review the Veteran's claims file.  All indicated tests should be completed and the results reported.  

a. After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any current low back disorders found on examination.  Thereafter, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability identified is a continuation of the low back strain and/or mild scoliosis noted in service, or is otherwise related to service.  

b. If the examiner finds that a current disorder is related to the mild scoliosis noted on x-ray in service, the examiner should further opine:
(1)  Whether the scoliosis undebatably existed prior to service.
(2)  If so, whether the scoliosis permanently worsened during service, and if so, whether the worsening was undebatably the result of the natural progression of the scoliosis.

The examiner must explain the medical basis for all opinions provided.

2.  After completion of the above, review the expanded record and determine if the Veteran's remanded claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


